[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            September 9, 2005
                     Nos. 04-13492 & No. 04-13581         THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                   D. C. Docket No. 03-00218-CR-CB

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

KEVIN PATRICK SZABO,

                                                        Defendant-Appellant.


                      ________________________

               Appeals from the United States District Court
                  for the Southern District of Alabama
                     _________________________
                           (September 9, 2005)


                  ON REMAND FROM THE
            SUPREME COURT OF THE UNITED STATES

Before: ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      This appeal of Kevin Patrick Szabo regarding the imposition of his sentence

is on remand from the Supreme Court of the United States for further consideration

in the light of United States v. Booker, 543 U.S. —, 125 S. Ct. 738 (2005). See

Szabo v. United States, — U.S. — , 125 S. Ct. 1998 (2005). We previously

affirmed Szabo’s sentence. United States v. Szabo, Nos. 04-13492 & No. 04-

13581 (11th Cir. Dec. 30, 2004). After reconsideration, we vacate Szabo’s

sentence and remand this case to the district court for resentencing.

      Szabo, a federal prisoner convicted on two counts of bank robbery, appealed

the imposition of a sentencing enhancement under section 2B3.1(b)(2)(F) of the

United States Sentencing Guidelines for making a threat of death. Szabo argued,

under Blakely v. Washington, 524 U.S. 296, 124 S. Ct. 2531 (2004), that the

admissions he made in his plea agreements that during the robberies he had told the

bank tellers “‘I have a gun’ (or words to that effect)” were insufficient to prove that

he had made a threat of death. Because Szabo’s admissions were sufficient to

support the enhancement and this Court had held that Blakely did not apply to the

federal sentencing guidelines, we affirmed Szabo’s sentence.

      On remand, Szabo does not argue that his admissions were insufficient to

support the sentencing enhancement for making a threat of death. Szabo

challenges only the imposition of his sentence under a mandatory guideline



                                           2
system. Because Szabo objected to his sentence on the grounds of Blakely, he

properly preserved this objection. See United States v. Mathenia, 409 F.3d 1289,

1291 (11th Cir. 2005). We review Szabo’s Booker objection, therefore, to

determine if the error was harmless. Id. Statutory Booker error “is harmless if,

viewing the proceedings in their entirety, a court determines that the error did not

affect the [sentence], or had but very slight effect.” Id. at 1292 (internal quotation

marks and citation omitted). The government bears the burden to show that the

error was harmless. Id.

      The government has not established that the error did not affect Szabo’s

sentence or “had but very slight effect.” The sentence, therefore, is vacated and

this case remanded to the district court for resentencing.

      VACATED AND REMANDED.




                                           3